Citation Nr: 0303709	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from November 1943 
to May 1946, and from October 1947 to March 1966.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).

Based on the decision below, the Board is undertaking 
additional development on the issues of entitlement to 
service connection for hypertension and bilateral hearing 
loss, pursuant to authority codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for hypertension and bilateral hearing loss were denied by an 
unappealed rating decision dated in March 1984.

2.  Additional evidence received subsequent to the rating 
decision in 1984 includes service medical records and private 
medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issues of entitlement to service 
connection for hypertension and bilateral hearing loss, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.




CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for hypertension and bilateral hearing 
loss is new and material, and therefore, the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the veteran's appeal pertaining to his claims to reopen, the 
Act explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Nevertheless, the Board finds that based on the decision 
herein, there is no additional duty to assist prior to his 
submission of new and material evidence, nor is there any 
additional duty to notify the veteran with regard to his 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran filed his claim to reopen the issues of 
entitlement to service connection for hypertension and 
bilateral hearing loss prior to August 2001.



An unappealed rating decision dated in March 1984, denied the 
veteran's claims of entitlement to service connection for 
hypertension and bilateral hearing loss, based on the finding 
that there was no evidence of hypertension or bilateral 
hearing loss in service or thereafter.  Evidence submitted at 
that time, included service medical records, private medical 
records, and post-service military medical records.  Prior 
unappealed rating decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7105.  Title 38, Code of 
Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received subsequent to March 1984, consists of 
private medical records, that show diagnoses of bilateral 
hearing loss and hypertension.  Thus, this differs from the 
evidence available in 1984, and bears "directly and 
substantially" upon the issue of entitlement to service 
connection for hypertension and bilateral hearing loss.  
Additionally submitted was a copy of a service medical record 
dated in May 1965, which diagnosed hypertension and bilateral 
hearing loss.  This evidence is neither cumulative nor 
redundant, and, in connection with evidence previously 
assembled, is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  

Accordingly, as new and material evidence has been received 
since the March 1984 rating decision with regard to the 
veteran's claims of entitlement to service connection for 
hypertension and bilateral hearing loss, the claims are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has been submitted to reopen the 
issues of entitlement to service connection for hypertension 
and bilateral hearing loss.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

